Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 6, 2019

                                    No. 04-19-00042-CR

                                      Laura BRISENO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2622
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
        Appellant’s brief was due May 1, 2019. On that day, appellant filed a motion for
extension of time, seeking an additional sixty days to file her brief. After consideration, we
GRANT IN PART AND DENY IN PART appellant’s motion. We ORDER appellant to file
her brief in this court on or before May 31, 2019.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court